SUPPLEMENT DATED SEPTEMBER 19, 2014 To the variable annuity prospectus of: Allianz Index AdvantageSM ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. The note regarding Contracts issued in Mississippi in Section 4 of the prospectus (Purchasing the Contract-Purchase Requirements), included as the 3rd bullet point in the Note section on page 25, is replaced with the following: For Contracts issued in Mississippi: We do not accept additional Purchase Payments on or after the first Contract Anniversary. PRO-003-0414 (IXA-003)
